                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LINDA ROBINSON,                              )
                                             )
            Plaintiff,                       )
                                             )
      vs.                                    )       Case No. 4:15CV00503 ERW
                                             )
J.J.B. HILLIARD, W.L. LYONS, LLC.            )
et al.,                                      )
                                             )
            Defendants.                      )


                               MEMORANDUM AND ORDER

       This matter comes before the Court on Carol Donley’s Motion to Unseal Settlement

Agreement [131]. On February 20, 2018, the Court ordered the settlement agreement to be filed

under seal until the sale of the real estate at issue in this matter was consummated. On December

4, 2018, the sale of the real estate was consummated. The Court orders the settlement agreement,

ECF No. 129-1, be unsealed.

       Accordingly,

       IT IS HEREBY ORDERED that Carol Donley’s Motion to Unseal Settlement

Agreement [131] is GRANTED.

       So Ordered this 25th day of March, 2019.




                                             E. RICHARD WEBBER
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                                 1
